FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 11, 2022

                                      No. 04-21-00512-CV

                                 MR. W FIREWORKS, INC.,
                                        Appellant

                                                v.

                       CONCHO ACQUISITION PARTNERS, LLC,
                                   Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-03698
                           Honorable Tina Torres, Judge Presiding


                                         ORDER
       On January 5, 2022, we ordered appellant to provide written proof that it had either paid
or made arrangements to pay the court reporter’s fee to prepare the reporter’s record or that it
was entitled to appeal without paying the reporter’s fee. At that time, our records showed there
were two court reporters associated with this appeal: Judy Stewart and Tracy Plummer. On
January 6, 2022, Ms. Stewart filed a notification in this court stating that she had not taken any
record in this case. On January 7, 2022, appellant filed written proof showing it had paid Ms.
Plummer’s fee to prepare her volume of the record. We conclude that appellant has complied
with our January 5, 2022 order.

        Accordingly, Ms. Plummer’s volume of the record is now due. We ORDER Ms.
Plummer to file the record by February 10, 2022. Appellant’s brief will be due thirty days after
the record is filed.


                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2022.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court